Citation Nr: 1644064	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  15-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUE

Whether the discontinuance of death pension benefits was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who had active service from January 1963 until February 1967, and who died in August 1996. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Pension Maintenance Center (PMC) in St. Paul, Minnesota. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant's annual countable income from her social security benefits exceeds the countable income allowed for VA death pension benefits.


CONCLUSION OF LAW

The discontinuance of appellant's death pension benefits was proper. 38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a). With regard to the claims decided herein, the VCAA does not apply. As explained below, this claim must be denied as a matter of law because undisputed facts, when applied to the controlling law and regulations, render the appellant ineligible for the additional benefit sought. The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated. The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the questions are limited to statutory interpretation. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Legal criteria

Death pension benefits are based on income. Payments of these pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income. 38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2015). Medical expenses, when in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period; to the extent they were paid. 38 C.F.R. § 3.272 (g)(2)(iii). 

The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21 (2015).

Analysis

In November 2012, the appellant informed VA that she had been approved for benefits from the social security administration (SSA), at the rate of $719.00 monthly. In January 2013 an SSA inquiry was obtained by VA confirming the appellants SSA monthly benefits. In November 2013 VA determined that the appellant was no longer entitled to death pension benefits as her countable income exceeded the allowable amount of $8,359. In November 2013, the appellant submitted her notice of disagreement with VA's determination.

The appellant does not contest that she is currently in receipt of at least $716.00 monthly from SSA. However, the appellant avers that she is entitled to continue receiving both SSA and VA death pension benefits. (See November 2013 notice of disagreement). 

Here, the maximum countable income limit for a surviving spouse with no dependents is $8,359.00, annually. See M21-1, part I, Appendix B. The Veteran's current annual income is at least $8,592.00. As death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income, the appellant is no longer entitled to monetary payments based on the death benefits program.

While the Board sympathizes with the appellant regarding her financial situation, the law is clear and the facts are not in dispute. The appellant's current annual countable income exceeds the maximum amount of her entitlement. Reducing the maximum rate dollar-for-dollar as required, reduces the appellant's monetary payment to zero. Since the law and not the evidence is dispositive with respect to this issue, the appeal is must be denied due to absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In this case, the law is determinative of the issue considered on appeal, which was denied due to absence of legal merit. Accordingly, VCAA is not applicable to this issue, and no further action is necessary for compliance with the VCAA. Mason v. Principi, 16 Vet. App. 129, 132 (2002) (because the law, and not the evidence, is dispositive of this claim, the VCAA is not applicable).


ORDER

The discontinuance of death pension benefits was proper and the appeal is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


